Orders of disposi*487tion, Family Court, New York County (Susan R. Larabee, J.), entered on or about March 28, 2012, which adjudicated appellant a juvenile delinquent upon his admission that he committed an act that, if committed by an adult, would constitute the crime of robbery in the second degree, and upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of menacing in the third degree and criminal contempt in the second degree, and placed him with the Office of Children and Family Services for placement at Graham Windham for respective periods of 18 and 12 months, unanimously affirmed, without costs.
The court’s fact-finding determination was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations.
The dispositional orders were proper exercises of discretion. Placement at Graham Windham was the least restrictive dispositional alternative consistent with appellant’s needs and the community’s need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]), given the serious and repeated nature of appellant’s acts, which included witness-tampering, and appellant’s history of benefitting from residential placement. Concur—Saxe, J.P., Renwick, Freedman, Román and Gische, JJ.